 

Case 1:20-cr-00342-GBD Document 45 Filed 01/19/21 Page 1of1

U.S. Department of Justice

United States Attorney
, Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

January 15, 2021

 

 

SO ORDERED:
Honorable George B. Daniels :
United States District Judge Haunp b Dore.
Southern District of New York Geqkze @/ Daniels, U.S.D.J.
500 Pearl Street

New York, NY 10007 ee OY AN 19 2021

Re: United States v. Calvin Blair, 20 Cr. 342 (GBD)

 

Dear Judge Daniels:

On December 18, 2020, defendant Calvin Blair filed a motion to dismiss the indictment in
the above-referenced action. The Government’s response is presently due on January 29, 2021.
The parties are currently discussing a potential pretrial resolution in this case. In order to provide
additional time for the parties to continue engaging in those discussions before any response to the
defendant’s motion is filed with the Court, the Government respectfully requests an adjournment
of its deadline to respond to February 12, 2021. The defendant consents to this request.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York

by: _/s/ Rebecca T. Dell
Rebecca T. Dell
Assistant United States Attorney
(212) 637-2198

 

cc: Stephanie Carvlin (ECF)

 
